      Case 1:19-cv-00071-DMT-CRH Document 48 Filed 04/15/20 Page 1 of 1



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NORTH DAKOTA

Keith Rychner, Omer Rychner, and              )
Roselyn Rychner,                              )
                                              )
               Plaintiffs,                    )      ORDER
                                              )
       vs.                                    )
                                              )
Continental Resources, Inc.,                  )
                                              )      Case No. 1:19-cY-071
               Defendant.                     )

       The court held a status conference with the parties by telephone on March 20, 2020.

Pursuant to its discussions with the parties, the court amends the pretrial deadlines as follows:

       1.      The parties shall have until July 24, 2020, to complete fact discovery and until

               August 7, 2020, to file discovery motions.

       2.      The parties shall provide the names of expert witnesses and complete reports under

               Rule 26(a)(2) as follows:

               a.      Plaintiffs' designations and reports due by August 28, 2020;

               b.      Defendant's designation and Reports due by September 25, 2020; and

               c.      Rebuttal reports due by October 30, 2020.

       3.      The parties shall have until November 20, 2020, to complete discovery depositions

               of expert witnesses.

       4.      The parties shall have until August 28, 2020, to file dispositive motions (summary

               judgment as to all or part of the case).

       IT IS SO ORDERED.

       Dated this 15th day of April, 2020.

                                                     /s/ Clare R. Hochhalter
                                                     Clare R. Hochhalter, Magistrate Judge
                                                     United States District Court
